TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00234-CV


In re Alan W. Battaglini




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N
PER CURIAM

		Alan W. Battaglini has filed a petition seeking a writ of mandamus ordering the
trial court to "vacate, declare void, and/or expunge from its records, the 'Order' of March 30, 2010
that purported to grant dismissal for want of jurisdiction for cause D-1-GN-10-000325."  In the
March 30, 2010 order, the district court concluded that the State Bar of Texas is entitled to
sovereign, judicial, and statutory immunity and that the suit must be dismissed for want of
jurisdiction.  The order states that "[t]his judgment finally disposes of all parties and all claims in
the entire suit."
		Mandamus relief is an extraordinary remedy and is available only in the event of a
clear abuse of discretion for which there is no adequate remedy by appeal.  See In re Prudential Ins.
Co., 148 S.W.3d 124, 135-36 (Tex. 2004); Walker v. Packer, 827 S.W.2d 833, 840-41 (Tex. 1992).
Because Battaglini's petition for writ of mandamus does not demonstrate that the remedy by appeal
is not adequate, we dismiss this petition for writ of mandamus.


Before Chief Justice Jones, Justices Pemberton and Waldrop
Filed:   May 14, 2010